DETAILED ACTION
This action is in response to the application filed on 28 February 2019.
Claims 1-23 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the term "low" is a relative term which renders the claim indefinite.  The term "low " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how dimentionality is characterized as being low.

Regarding claim 9, the term “residual” is not clear, specifically “when a residual exceeds a threshold”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 11, 12, 14, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma, K. “Improved visual SLAM: a novel approach to mapping and localization using visual landmarks in consecutive frames”, Multimed Tools Appl (2018) 77:7955–7976, DOI 10.1007/s11042-017-4694-x.

Regarding claims 9-10 and 15-20, Sharma does not specifically disclose:

9. The method for determining a metric position information according to claim 1, wherein the step of calculating the set of mapping parameters W is repeated when a residual exceeds a threshold in the step of calculating the set of mapping parameters.
10. The method for determining a metric position information according to claim 1, wherein the set of mapping parameters W is calculated as affine regressions for the location of the mobile device, in particular as two affine regressions for a two-dimensional location of the mobile device on a planar surface.

15. The method for determining a metric position information according to claim 1, further comprising transforming, by at least one of rotating, mirroring and shifting the calculated metric position estimation to a desired coordinate system.

16. The method for determining a metric position information according to claim 15, wherein the set of mapping parameters W is calculated for the desired coordinate system which is centered in a base station of the mobile device.

17. The method for determining a metric position information according to claim 15, wherein the set of mapping parameters W for the desired coordinate system centered in a base station of the mobile device are calculated by constraining an optimization to a reference map position as an initial trajectory point in the base station, or correcting the set of mapping parameters W in a post-processing step including at least one of rotating, shifting and mirroring the mapping to match an initial portion of the displacement data corresponding to an initial portion of the trajectory T.

18. The method for determining a metric position information according to claim 1, wherein the step of the mobile device moving along a trajectory T is part of a learning phase M1 for learning the environmental representation R from the sensor data, wherein a memory of the mobile device is configured to store the sensor data acquired during the learning phase M1, or the step of the mobile device moving along a trajectory T is performed after the learning phase M1 has been performed.

19. The method for determining a metric position information according to claim 18, wherein the step of calculating the set of mapping parameters W is performed during the learning phase M1 for learning the environmental representation R from the sensor data, wherein an online learning algorithm for learning the environmental representation R is used.

20. The method for determining a metric position information according to claim 1, wherein the step of calculating the set of mapping parameters W is performed alternately with a learning step of learning the environmental representation R from the sensor data.
.
Claims:

Regarding claim 1, Sharma discloses a method for determining a metric position information for a mobile device based on an environmental representation (title), the method comprising: 
generating sensor data by at least one sensor mounted on the mobile device (fig. 1, depth sensing process; p. 7956, 2nd para., sonar sensors, Kinect sensor); 
acquiring displacement data of the mobile device by an odometer system (p. 7964, 3rd para., visual odometry); and 
generating an environmental representation R based on the sensor data by applying an unsupervised learning algorithm (p. 7956, last para., unsupervised neural network method), wherein the mobile device moves along a trajectory T (p. 7964, 3rd para., robot motion), 
wherein the displacement data and the sensor data are acquired while the mobile device is moving along the trajectory T (p. 7964, 3rd para., visual odometry is used to estimate robot motion in consecutive frames and is used to calculate the approximate movement in X and Z directions and orientation), the method further comprising 
calculating a set of mapping parameters W based on the environmental representation R and the displacement data (eq. 5, calculating the coordinates of a matched landmark); and 
determining a metric position estimation based on a further environmental representation and the calculated set of mapping parameters W (p. 7965, 2nd para. to p. 7966, 3rd para., calculating at each iternation the positions of the landmarks and of the robot based on the positions determined in the former iternation and on a new environment representation).

Regarding claim 2, Sharma further discloses wherein the trajectory T comprises plural curve segments S1 which are parameterized by equations of low dimensionality in the step of calculating the set of mapping parameters W (fig. 5, segments u; eq. 5, segment u of robot trajectory).

Regarding claim 3, Sharma further discloses wherein the plural curve segments S1 include at least one curve type of a straight line, a nearly straight line, a circle, a circle segment, a sigmoidal curve, a sine curve, a spline or a polynomial curve of a low order (fig. 5; eq. 5).

Regarding claim 5, Sharma further discloses wherein the odometer system acquires the displacement data from at least one of a wheel odometer, a visual odometer and an inertial measurement unit (p. 7964, 3rd para., visual odometry).

Regarding claim 6, Sharma further discloses wherein the unsupervised learning algorithm uses a slowness learning algorithm, in particular a slow feature analysis (p. 7956, last para.).

Regarding claim 7, Sharma further discloses wherein the step of calculating the set of mapping parameters is performed during a training phase M1 or during an initial operating phase or at scheduled intervals or continuously and incrementally (p. 7956, 2nd para., SLAM).

Regarding claim 8, Sharma further discloses wherein the step of calculating the set of mapping parameters W is repeated when an inconsistency between the metric position information and the displacement data is detected (eq. 1; p. 7963, 2nd para., number of iterations).

Regarding claim 11, Sharma further discloses wherein the set of mapping parameters W is calculated as nonlinear regressions, for example quadratic regressions, or by fitting with a neural network (p. 7959, last para.).

Regarding claim 12, Sharma further discloses wherein the set of mapping parameters W are calculated by solving an optimization problem using a set of linear equations E, or by using a simplex algorithm, or by a gradient descent on the set of linear equations E (eq. 5).

Regarding claim 14, Sharma further discloses wherein parameters for calculating the set of mapping parameters W are initialized based on at least a part of the displacement data (eq. 5).

Claim 21 recites a  system for determining a metric position information of a mobile device from an environmental representation, corresponding to the method of claim 1, and is thus similarly rejected.

Regarding claim 22, Sharma further discloses wherein the mobile device comprises a mobile robot, a robotic lawn mower, a robotic cleaner, a moveable portion of a robot, or a smartphone (abstract).

Claim 23 recites a computer program embodied on a non-transitory computer-readable medium, said medium being encoded with program-code which, when the program is executed on a computer or digital signal processor, controls the computer or digital signal processor to execute the method according to claim 1, and is thus similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma.

Regarding claims 9, 10, and 15-20, Sharma does not specifically disclose:
9. The method for determining a metric position information according to claim 1, wherein the step of calculating the set of mapping parameters W is repeated when a residual exceeds a threshold in the step of calculating the set of mapping parameters.

10. The method for determining a metric position information according to claim 1, wherein the set of mapping parameters W is calculated as affine regressions for the location of the mobile device, in particular as two affine regressions for a two-dimensional location of the mobile device on a planar surface.

15. The method for determining a metric position information according to claim 1, further comprising transforming, by at least one of rotating, mirroring and shifting the calculated metric position estimation to a desired coordinate system.

16. The method for determining a metric position information according to claim 15, wherein the set of mapping parameters W is calculated for the desired coordinate system which is centered in a base station of the mobile device.

17. The method for determining a metric position information according to claim 15, wherein the set of mapping parameters W for the desired coordinate system centered in a base station of the mobile device are calculated by constraining an optimization to a reference map position as an initial trajectory point in the base station, or correcting the set of mapping parameters W in a post-processing step including at least one of rotating, shifting and mirroring the mapping to match an initial portion of the displacement data corresponding to an initial portion of the trajectory T.

18. The method for determining a metric position information according to claim 1, wherein the step of the mobile device moving along a trajectory T is part of a learning phase M1 for learning the environmental representation R from the sensor data, wherein a memory of the mobile device is configured to store the sensor data acquired during the learning phase M1, or the step of the mobile device moving along a trajectory T is performed after the learning phase M1 has been performed.

19. The method for determining a metric position information according to claim 18, wherein the step of calculating the set of mapping parameters W is performed during the learning phase M1 for learning the environmental representation R from the sensor data, wherein an online learning algorithm for learning the environmental representation R is used.

20. The method for determining a metric position information according to claim 1, wherein the step of calculating the set of mapping parameters W is performed alternately with a learning step of learning the environmental representation R from the sensor data.

Official notice is taken that the subject matter as recited in these claims are well known in the art. Thus it would have been obvious to one of ordinary skill in the art o implement in view of features disclosed in Sharma in the aforementioned claims.

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468